Hunt, Justice,
concurring in part and dissenting in part.
1. I agree with the majority in Division 1 that a change in the rezoning application is insufficient to overcome summary judgment on res judicata grounds. This holding overrules, or at least distinguishes, the first part of Division 2 of Trend Development Corp. v. Douglas County, 259 Ga. 425 (383 SE2d 123) (1989). I write separately to emphasize that matters contained in the application, which are not a pleading before the trial court, would not affect the trial court’s decision whether a change in circumstances in the area has occurred so as to make the zoning classification unconstitutional, except to the extent those matters are presented in evidentiary form, such as by affidavit.
2. I respectfully dissent to Division 2 of the majority opinion. In Trend, supra, we unanimously held:
[J]ust as required in a constitutional attack, a party must raise any plea in bar as a defense in the initial hearing before the County Commissioners in order to assert it as a defense on appeal. Id. at 427 (2).
In my concurrence in Shockley v. Fayette County, 260 Ga. 489 (396 SE2d 883) (1990), I pointed out that, notwithstanding the established rule, it makes little sense to require a formal presentation of a constitutional claim before a body which cannot determine that claim. It makes no sense, and indeed there is no authority, beyond Trend, for a requirement that the city or county notify the legislative body of its intent to raise a res judicata defense, or any other plea in bar, in order to preserve that defense on appeal. Accordingly, I dissent to Division 2.1
*775Decided January 11, 1991 —
Reconsideration denied February 6, 1991.
Marva Jones Brooks, David D. Blum, Robert L. Zoeckler, Michael V. Coleman, Joe M. Harris, for appellants.
Peterson, Dillard, Young, Self & Asselin, Thomas 0. Marshall, Carlton M. Henson, for appellees.
I am authorized to state that Justice Fletcher joins in this dissent.

 My position assumes that these issues will have been properly raised at the superior court level. My objection is to the elevation of administrative agencies and commissions to “lower courts” for the purpose of deciding whether an issue has been preserved for appeal. In any event, it is highly probable that, in this type of case, where a rezoning for the same property recently has been denied, the essence of a res judicata defense will be raised before the commission. That is, the parties opposing the subsequent rezoning application will ordinarily argue the property owner is seeking the same rezoning denied earlier, and the circum*775stances in the area have not changed.